Case 1:18-cv-07366-NG-SMG Document 11 Filed 04/10/19 Page 1 of 1 PageID #: 44
                                   CIVIL MINUTE ENTRY

BEFORE:                         Magistrate Judge Steven M. Gold


DATE:                           April 10, 2019


TIME:                           12:15 p.m.


DOCKET NUMBER(S):               CV 18-7366 (NG)


                                Baldwin et al v. The City of New York et al
NAME OF CASE(S):




FOR PLAINTIFF(S):               Marinelli


FOR DEFENDANT(S):               Pallini and Garcia


                                STATUS CONFERENCE AT
NEXT CONFERENCE(S):             10:00 AM ON JULY 12, 2019


FTR/COURT REPORTER:
                                N/A

INITIAL CONFERENCE RULINGS:

The parties have served demands and expect to complete document discovery by late June.

THE COURT WILL HOLD A FURTHER CONFERENCE AT 10:00 AM ON JULY 12, 2019.

Counsel shall use their best efforts to obtain and shall all relevant video recordings well in advance of
the conference, and to be prepared to discuss whether a settlement conference might be productive.
